United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Bureau, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1083
Issued: November 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 24, 2017 appellant, through counsel, filed a timely appeal from an October 25,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 As more
than 180 days elapsed from the last merit decision dated June 3, 2016 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. See 20 C.F.R. § 501.3 (e). As the 180th day fell on Sunday, April 23, 2017, appellant’s appeal
received on the next business day, Monday, April 24, 2017, was timely filed. See 20 C.F.R. § 501.3(f)(2).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts of the case as presented in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On April 24, 2014 appellant, then a 71-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on March 18, 2014 she sustained a right knee medial meniscus
tear when she tried to load a wheeled container into a dumpster at work and it got stuck. She
finished her shift, but stopped work on March 19, 2014.
Appellant was initially treated by Dr. Heather C. Killie, a Board-certified orthopedic
surgeon. In a March 3, 2014 report, Dr. Killie indicated that appellant complained of persistent
right knee pain, which began approximately two weeks prior when appellant felt a snap in the
posterolateral aspect of the right knee while she pushed some mail at work. She discussed
appellant’s history and conducted an examination. Dr. Killie reported superficial varicosities
around appellant’s leg and tenderness to palpation over the anterolateral and anterior medial
aspect of the knee joint. She also noted mild tenderness around the patella and some mild
tenderness in the posterolateral joint line. Dr. Killie noted that x-rays showed arthritic changes
in all three compartments of appellant’s right knee. She diagnosed right knee degenerative joint
disease with recent flare.
In reports dated March 24 to May 1, 2014, Dr. Killie related appellant’s complaints of
continued pain in the medial and anterior aspect of her right knee. She reported examination
findings of tenderness to palpation over the medial joint line and medial femoral condyle of
appellant’s right knee. Dr. Killie explained that appellant’s right knee pain was likely arthritic,
but she could not rule out a meniscus tear as a result of appellant’s work injury. She checked a
box marked “yes” on a state workers’ compensation medical form indicating that appellant’s
injury was a result of the injury described. In an April 3, 2014 report, Dr. Killie noted that a
right knee magnetic resonance imaging (MRI) scan showed spontaneous osteonecrosis,
extensively edematous, and medial meniscus tear. She reported that it “certainly could have
been from her fall.” Dr. Killie diagnosed right knee pain insufficiency fracture. In a May 1,
2014 report, she diagnosed right knee pain with meniscus tear and spontaneous osteonecrosis.
Dr. Killie related that, although she initially reported that appellant fell down at work, appellant’s
right knee injury actually occurred when she was pushing a large cart which got stuck. She
opined that “it was more likely than not that this was the cause of her right knee pain.” Dr. Killie
explained that, although appellant had underlying degenerative joint disease of the right knee,
there was also a medial meniscus tear which was “more likely than not from the acute injury.”
She authorized that appellant could work light duty.

4

Docket No. 15-1443 (issued October 21, 2015).

2

Appellant underwent a right knee MRI scan on March 28, 2014 by Dr. Michael Luck, a
Board-certified diagnostic radiologist. Dr. Luck noted spontaneous osteonecrosis of the knee
with subarticular focus of extensive edema, complex tear of the posterior horn and root of the
medial meniscus, mild degenerative osteoarthritis, and indeterminate hematopoietic marrow
involving the distal femoral shaft and proximal table.
By letter dated April 29, 2014, the employing establishment controverted appellant’s
claim. E.C., a health and resource management specialist, alleged that appellant was filing a
workers’ compensation claim in order to cover medical costs incurred for a preexisting condition
unrelated to her employment.
By letter dated May 14, 2014, OWCP informed appellant that the evidence submitted was
insufficient to establish her claim. It requested that she respond to an attached questionnaire in
order to substantiate that the March 18, 2014 incident occurred as alleged and provide additional
medical evidence to establish a diagnosed condition causally related to the alleged employment
incident. Appellant was afforded 30 days to submit additional evidence.
On May 23, 2014 appellant responded to OWCP’s development letter. She related that
her injury occurred when she pushed a heavy loaded postcon into the dumpster and one of the
front wheels got stuck on the metal edge. Appellant stated that when she tried to get the postcon
unstuck she felt a severe pain in the front and back of her right knee. She noted that no one
witnessed the event, but she informed her supervisor as soon as she saw her. Appellant
explained that she scheduled an appointment with her physician when she continued to
experience pain the next day. She indicated that she did not immediately file a workers’
compensation claim because she was confused and she was waiting for all her medical
paperwork. Appellant also described an incident that occurred at the end of February 2014 when
she felt a snap at the back of her knee when she reached forward to remove a package that was
jammed at the end of a belt. She did not report this incident because she was able to continue
working.
OWCP denied appellant’s claim in a decision dated June 13, 2014. It found that the
evidence of record was insufficient to establish fact of injury because the factual evidence of
record failed to establish that the March 18, 2014 incident occurred as alleged.
On July 16, 2014 appellant requested an oral hearing before an OWCP hearing
representative. She again described the March 18, 2014 employment incident and alleged that
the February 2014 incident was unrelated to the claimed March 18, 2014 incident. Counsel
clarified that when appellant sustained another right knee injury on March 18, 2014 she used a
prescheduled appointment to address the new injury. He also noted that, while Dr. Killie initially
attributed appellant’s right knee injury to a fall at work, she later corrected her mistake and
described that appellant’s injury occurred when pushing a large cart.
By decision dated April 30, 2015, an OWCP hearing representative affirmed the June 13,
2014 denial decision. She determined that the evidence of record failed to establish that the
March 18, 2014 employment incident occurred as appellant described.
Appellant filed an appeal to the Board on June 22, 2015.

3

By decision dated October 21, 2015, the Board affirmed the April 30, 2015 decision with
modification.5 The Board determined that the evidence of record was sufficient to establish that
the March 18, 2014 incident occurred as alleged. However, the Board further found that the
medical evidence of record failed to establish that appellant’s right knee condition was causally
related to the March 18, 2014 employment incident.
On April 5, 2016 OWCP received appellant’s request for reconsideration.6 Counsel
noted that he was submitting a new December 7, 2015 medical report from Dr. Killie, which
established that appellant’s right knee meniscus tear was related to the March 18, 2014
employment incident.
In a December 7, 2015 report, Dr. Killie indicated that appellant was doing better from
the work-related injury. She clarified that appellant’s right knee was injured on March 18, 2014.
Dr. Killie noted that appellant did not have any previous issues with her right knee prior to the
March 18, 2014 injury. She opined that appellant’s right knee was related to the injury sustained
at work. Dr. Killie reported that although appellant had some underlying arthritic change in her
knee, she absolutely had no real issues prior to this and it was “indeed related to her work injury
on March 18, 2014.”
OWCP denied modification of its April 30, 2015 decision by decision dated June 3, 2016.
It found that the medical evidence of record was insufficient to establish that appellant’s right
knee injury was causally related to the accepted March 18, 2014 employment incident.
On October 11, 2016 appellant requested reconsideration. Counsel reported that he was
submitting an August 16, 2016 medical report from Dr. Killie which established that appellant’s
right knee injury was causally related to the March 18, 2014 employment incident.
In an August 16, 2016 report, Dr. Killie related that appellant was initially seen on
March 3, 2014 for complaints of posterior lateral pain of her right knee. She noted that at the
time she diagnosed arthritis, localized to the lateral aspect of appellant’s right knee, she had
authorized appellant to work in a limited-duty status. Dr. Killie explained that she scheduled a
follow-up appointment with appellant on March 24, 2014. She indicated that during the
March 24, 2014 appointment, appellant’s posterior lateral knee pain had resolved and she was
now complaining of significant medial-sided knee pain. Dr. Killie reported that appellant
attributed her new right knee pain to a March 18, 2014 incident at work when she twisted her
knee while pushing some carts at work. She noted that because appellant had no pain in the
posterior lateral aspect of the knee, she concluded that appellant likely had a medial meniscus
tear and recommended a right knee MRI scan. Dr. Killie explained that appellant did not have
any medical-based symptoms prior to the March 24, 2014 examination. She concluded that “the

5

Id.

Although appellant claimed to be filing a request for reconsideration from the Board’s October 21, 2015
decision, OWCP is not authorized to review Board decisions. The decisions and orders of the Board are final as to
the subject matter appealed, and such decisions and orders are not subject to review, except by the Board. 20 C.F.R.
§ 501.6(d). Although the October 21, 2015 Board decision was the last merit decision, the hearing representative’s
April 30, 2015 decision is the appropriate subject of possible modification by OWCP.
6

4

injury sustained on March 18, 2014 was indeed the cause for her medial meniscus tear as she had
no pain in the medial aspect of her knee prior to this examination.”
By decision dated October 25, 2016, OWCP denied further merit review of appellant’s
case under 5 U.S.C. § 8128(a). It found that Dr. Killie’s August 16, 2016 report was cumulative
and substantially similar to her previously submitted reports and was thus duplicative.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.8
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP decision for which review is sought.9 The one-year period begins on the date of the
original decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues. This includes any hearing or review of the written
record decision, any denial of modification following reconsideration, any merit decision by the
Board, and any merit decision following action by the Board.10 If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.11 If the request is timely, but fails
to meet at least one of the requirements for reconsideration, it will deny the request for
reconsideration without reopening the case for review on the merits.12
ANALYSIS
In OWCP’s most recent June 3, 2016 merit decision, it again denied appellant’s traumatic
injury claim finding that the medical evidence of record failed to establish that her right knee
injury was causally related to the accepted March 18, 2014 employment incident. On
October 11, 2016 it received her latest request for reconsideration.

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
9

Id. at § 10.607(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3b(1) (January 2004).

11

Supra note 8 at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

12

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant has failed to establish that OWCP erroneously applied or interpreted a specific
point of law, nor has she advanced a relevant legal argument not previously considered by
OWCP. She has also not submitted relevant and pertinent new evidence not previously
considered by OWCP.
In support of appellant’s reconsideration request, her representative noted that he
submitted a new August 16, 2016 report from Dr. Killie, which addressed OWCP’s concerns in
its latest denial decisions and established that appellant’s current right knee medial meniscus tear
was a result of the March 18, 2014 employment incident, not a preexisting injury. The Board
finds that this assertion does not show a legal error by OWCP or constitute new and relevant
legal argument. Accordingly, appellant is not entitled to a review of the merits of her claim
based on the first and second above-noted requirements under section 10.606(b)(3).
Appellant submitted new evidence in support of her request for reconsideration. In an
August 16, 2016 report, Dr. Killie explained that she initially examined appellant on March 3,
2014 for complaints of posterior lateral right knee pain she diagnosed arthritis. She related that,
at a March 24, 2014 follow-up appointment, appellant’s new complaint was of significant
medial-sided right knee pain, which appellant related to a March 18, 2014 incident at work when
she twisted her knee while pushing some carts. Dr. Killie opined that “the injury sustained on
March 18, 2014 was indeed the cause of her medial meniscus tear as she had no pain in the
medial aspect of her knee prior to this examination.”
Although Dr. Killie’s August 16, 2016 report was not previously considered by OWCP,
the Board notes that this new medical report is substantially similar to her previous reports. She
merely reiterated findings and repeated her previous opinion that appellant sustained a new right
knee injury on March 18, 2014. The Board has held that the submission of evidence which
duplicates or is substantially similar to evidence already in the case record does not constitute a
basis for reopening a case.13
Accordingly, the Board finds that appellant did not provide OWCP with any evidence
which has met the requirements of 20 C.F.R. § 10.606(b)(3) sufficient to require further merit
review of her claim.
On appeal, counsel alleges that Dr. Killie did not merely restate her opinion, but
established that appellant sustained a right knee injury on March 18, 2014. As previously
explained, however, Dr. Killie’s August 16, 2016 medical report does not constitute pertinent
new and relevant evidence sufficient to require merit review of her claim under 20 C.F.R.
§ 10.606(b)(3).

13

E.M., Docket No. 09-0039 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

6

As appellant has not met any of the regulatory requirements, OWCP properly declined
her request for reconsideration of the merits of her claim under 5 U.S.C. § 8128(a).14 Thus,
OWCP did not abuse its discretion in refusing to reopen her claim for a review on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).

7

